AB:JV

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

—-- eee ee LLL x
UNITED STATES OF AMERICA COMPLAINT
~ against - (21 U.S.C. §§ 952(a) and 960)
KIRT GILBERT REYNOLDS, Case No. 19 MJ 613
Defendant.
—~---- ee ee LL e x

EASTERN DISTRICT OF NEW YORK, SS:

Edward J. Shapiro, being duly sworn, deposes and states that he is a Special
Agent with the Department of Homeland Security, Homeland Security Investigations
(“HSI”), duly appointed according to law and acting as such.

On or about July 2, 2019, within the Eastern District of New York and
elsewhere, the defendant KIRT GILBERT REYNOLDS did knowingly, intentionally and
unlawfully import into the United States from a place outside thereof, cocaine, a Schedule II
controlled substance.

(Title 21, United States Code, Sections 952(a) and 960)
The source of your deponent’s information and the grounds for his beliefs are
as follows:!

1. On or about July 2, 2019, the defendant KIRT GILBERT REYNOLDS
arrived at John F. Kennedy International Airport (“JFK”) in Queens, New York aboard
JetBlue Flight number B6 960 from Kingston, Jamaica.

2. After disembarking from his flight, REYNOLDS was carrying one
carry-on bag.

3. After clearing immigrations at JFK, REYNOLDS proceeded to the
baggage claim area. REYNOLDS collected one checked bag — a duffle bag wrapped in
“Secure Wrap” plastic film. After collecting the Secure Wrapped duffle bag, REYNOLDS
began walking towards the exit, when he was stopped by a U.S. Customs and Border
Protection (“CBP”) Officer.

4, The CBP Officer reviewed REYNOLDS’ passport and asked him to
follow the CBP Officer into the baggage secondary area in order to conduct a baggage
examination. Once they arrived in the baggage secondary area, the CBP Officer instructed
REYNOLDS to place both of his bags on a belt for inspection.

5. REYNOLDS verbally verified that both bags were his.

6. The CBP Officer found agricultural products in the carry-on bag. CBP
Agricultural Inspectors took the agricultural products into custody. Thereafter, the CBP

Officer conducted a search of the defendant’s Secure Wrap duffle bag.

 

I Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
 

 

 
7. In the Secure Wrap duffle bag, the CBP Officer found more
agricultural products, clothing, personal items, two boxes of “Jamaican Mountain Peak
Jamaican Ginger Instant Tea,” one box of “Jamaican Mountain Peak Instant Coffee, Non-
Dairy Creamer + Sugar,” and one box of “Cundeamor Jamaican Herbal Tea.”

8. The two ginger tea boxes and one instant coffee box each contained
multiple individually wrapped portion packets. The herbal tea box contained one tea bag.

9. Upon opening one individual portion packet from inside of the
Jamaican Mountain Peak Jamaican Ginger Instant Tea box, the CBP Officer discovered a
white powder sealed in a plastic packet inside.

10. After discovering the white powder, the CBP Officer instructed
REYNOLDS to repack all of his belongings and informed him that CBP would be taking
him to a private search room to continue the exam.

11. After proceeding to the search room, CBP probed one of the individual
portion packets and field tested the contents. The contents tested positive for cocaine.

12. CBP placed REYNOLDS under arrest.

13. After defendant REYNOLDS’ arrest, I arrived at the search room with
another HSI Special Agent.

14. Defendant REYNOLDS was read his Miranda rights, which he

 

acknowledged orally and in writing. The defendant agreed to waive those rights. After

| waiving his Miranda rights, defendant REYNOLDS admitted that he had received the boxes
from a Jamaican source, and that the source had told REYNOLDS that REYNOLDS would
be contacted when he arrived in the United States with directions concerning delivery of the

boxes.
15. REYNOLDS further admitted that last year, he had delivered a brown
bag from the same source in Jamaica to Brooklyn, New York, and was paid $300-$500 cash.

16. | REYNOLDS said, in sum and substance, he was expecting a similar
payment after delivering the boxes on this trip.

17. REYNOLDS acknowledged, in sum and substance, that he understood
the boxes contained drugs based upon the amount of money he expected to be paid to deliver
the boxes.

18. In total gross weight, law enforcement recovered approximately 545
grams of cocaine from within the three boxes.

WHEREFORE, your deponent respectfully requests that the defendant KIRT

GILBERT REYNOLDS be dealt with according to law.

LA.

 

aa JTShapiro se

Special Agent
Homeland Security Investigations

Sworn to me before this
3rd day of July, 2019

Sl Reyes
THE HONORABIn E.REYES _

UNITED STATES MAGISTRATE JUDGE
EASTERN DIST oT OF NEW YORK

 
